DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-27, drawn to pH-shiftable nanoparticles, in the reply filed on 11/26/2021, is acknowledged.  
Applicant's election with traverse of (species) DOPE and DOTAP (nanoparticle core); oxaliplatin (therapeutic agent); T peptide and R peptide (cationic target), in the reply filed on 11/26/2021, is acknowledged.  
The traversal is on the ground(s) that there is no undue burden to consider all claims in the single application.  This is not found persuasive because:
1. The inventions have acquired a separate status in the art in view of their different classification.
2. The inventions have acquired a separate status in the art due to their recognized divergent subject matter.

In the instant case, pH-shiftable nanoparticles are classified in B82Y5/00, while methods of treating cancer are classified in A61P35/00.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 10-13, 22-24 and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/26/2021.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 2017/0151339 A1), in view of Serda et al (US 2020/0375912 A1).
White taught liposomes (e.g., nanoparticles) [0311] comprised of DOPE and DOTAP [0315-316], functionalized (e.g., attached to the core of the particle) [0338] with peptide targeting ligands or moieties [0174, 0212] (e.g., for selective 
Although White generally taught peptide targeting ligands or moieties, White did not specifically teach (SEQ NO 3) and (SEQ NO 4), as instantly elected.
Serda taught liposomes functionalized with SEQ ID NO 3 and SEQ ID NO 4, as exemplary targeting peptides for selective binding to target cells [0062].
Since White generally taught peptide targeting ligands or moieties for the selective destruction of tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include SEQ ID NO 3 and SEQ ID NO 4 within White, as taught by Serda. An ordinarily skilled artisan would have been motivated to include exemplary targeting peptides for selective binding to target cells, as taught by Serda [0062].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select SEQ ID NO 3 and SEQ ID NO 4 for incorporation into a liposome, based on the recognized suitability for their intended use as targeting peptides, as taught by Serda.
White, in view of Serda, reads on claims 1-4, 6, 8-9, 14-15, 17-18 and 25-27.
Claim 7 is rendered prima facie obvious because White taught [0447] nanocarriers formulated for targeted release at a specified pH and/or after a desired time interval.  Additionally, administration to tumor cells (e.g., tumor microenvironment) was taught [claim 32, ¶0339].

Claims 20-21 are rendered prima facie obvious because White taught pharmaceutical compositions of effective amounts [0037] of liposomes [0006] sized less than about 150 nm, uniformly, varying no more than about 5 % in diameter [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612